Cretella, J.,
dissenting. I cannot join in the majority opinion because I do not agree with the action taken by the trial court in response to the jury’s question relating to intent. In response to that inquiry, the trial court’s refusal to instruct the jury as to such effect that intoxication might have on the element of intent could possibly have led the jury to disregard what it found or could have found concerning evidence of intoxication.
The jury note was not of a general nature, questioning whether the jury could find the defendant guilty if he was intoxicated or under the influence of drugs. The jury asked, in part, “[if] someone is under the influence of drugs are they considered liable for ‘first degree assault’ if their ability to reason is affected by drugs and intent is not necessarily clear?” On the basis of the behavior of the defendant and the testimony that the defendant said he “was sessed up” and “just went crazy,” the jury could have found that the defendant was under the influence of drugs or intoxicated. The jury’s question indicates that at least one, and possibly more, of the jurors was considering whether the defendant was intoxicated or under the influence of drugs. The court was within its discretion in not initially charging the jury on the legal effect of intoxication, but, upon receiving the jury note, the court should have given the requested charge.
In response to the question, the court in its discretion could properly indicate that it did not recall any evidence of drug use and was correct in advising the *324jurors that they should determine the fact from the evidence presented allowing them to draw reasonable inferences but cautioning them against any surmise, speculation or guess. The fact that the court did not recall evidence of intoxication, however, should not have prevented the court from instructing on intoxication since it was clear from the question posed that one or more of the jurors thought that there was evidence of intoxication. The court should not have then left the jury drifting in a sea of uncertainty as to what law would be applicable if it concluded that intoxication was involved. “The failure of the court to discharge its duty and clarify the instructions upon the request of the jury is in contravention to the mandate of Practice Book § 864.” State v. Fletcher, 10 Conn. App. 697, 702, 525 A.2d 535 (1987), aff' d, 207 Conn. 191, 540 A.2d 370 (1988).
There is a question as to the reviewability of this claim not because the defendant did not object to the original jury charge, but because he did not object to the court’s refusal to give the requested instruction in reply to the jury question. Ordinarily, unpreserved claims are not reviewed. State v. Fletcher, supra, 706. I would however, review this claim as an “exceptional circumstance” under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), because the record is adequate to support it, and because it involves the defendant’s constitutional right to due process and a fair trial relating to an essential element of the crime, to wit, intent, and meets all of the other conditions of Golding.
I would remand the case for a new trial and, accordingly, must dissent.